Case 20-70115-hdh11 Doc 9 Filed 04/09/20 Entered 04/09/20 09:37:12 Page 1of3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

WICHITA FALLS DIVISION
IN RE:
§ CASE NO. 20-70115
§ (Chapter 11)
BOWIE REAL ESTATE HOLDINGS, LP §

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

Please take notice that pursuant to § 1109(b) of the United States Bankruptcy Code,
if applicable, and Rules 2002 and 9010(b) of the Bankruptcy Rules, the undersigned
counsel requests that all notices given or required to be given in this case and all other
pleadings and notices of all matters of which notice is required or permitted to be given
under the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules with respect
to the administration of this case be given to and served upon the following:

MONTAGUE COUNTY

CITY OF BOWIE

BOWIE INDEPENDENT SCHOOL DISTRICT

c/o Jeanmarie Baer

Perdue, Brandon, Fielder, Collins & Mott, L.L.P.

P. O. BOX 8188

WICHITA FALLS, TX 76307

(940) 723-4323

(940) 723-8553 FAX

jbaer@pbfcm.com

Please take further notice that pursuant to § 1109(b) of the United States
Bankruptcy Code, if applicable, the foregoing request includes the notices and papers
referred to in Rule 2002 of the Bankruptcy Rules and also includes, without limitation, any
plan of reorganization and objections thereto, notices of any orders, pleading, motions,

applications, complaints, demands, hearings, requests or petitions, disclosure statements,

answering or reply papers, memoranda and briefs in support of any of the foregoing and

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS - 1
Case 20-70115-hdh11 Doc 9 Filed 04/09/20 Entered 04/09/20 09:37:12 Page 2 of 3

any other document brought before this Court with respect to these proceedings, whether
formal or informal, whether written or oral, and whether transmitted or conveyed by mail,
delivery, telephone, telegraph, telex or otherwise.

Respectfully submitted,

PERDUE, BRANDON, FIELDER,

COLLINS & MOTT, L.L.P.

P. O. BOX 8188

WICHITA FALLS, TX 76307

(940) 723-4323

(940) 723-8553

Attorneys for Claimants

By:  /s/Jeanmarie Baer

Jeanmarie Baer
Bar No. 09832700

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS - 2
Case 20-70115-hdh11 Doc 9 Filed 04/09/20 Entered 04/09/20 09:37:12 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that a true and correct copy of the above NOTICE OF APPEARANCE
AND REQUEST FOR SERVICE OF PAPERS has been served upon the parties listed on
the Court’s ECF transmission list in this case via ECF e-notice, fax or U.S. mail.
/s/Jeanmarie Baer

Jeanmarie Baer
Bar No. 09832700

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS - 3
